RYLAND, J.
This case was submitted to the jury by the parties below without argument. Many instructions were given by the court for both parties. No exceptions were saved to any act of the court below, in either rejecting testimony or in giving instructions. Every instruction which the defendant asked for was given by the court, and from an examination of these instructions, I am satisfied that the case was put fairly before the jury. The defendant has no cause to complain of the acts of the court before the finding of the verdict; nor did he complain.
After verdict, he moved for a new trial, assigning as reasons therefor, that the court improperly rejected evidence offered by the defendant — that the verdict is against evidence — that the damages found by the jury are excessive. This motion was overruled and excepted to. The record nowhere shows that any evidence was rejected by the court on either side. It also shows that there was evidence before the jury on which they might find a verdict for plaintiff or for the defendant either ; and having found their verdict, the court did right to overrule the motion, so far as regards the two first reasons assign ed.(a)
As to the excessiveness of the damages, we cannot see anything requiring our interference on this point. The jury are the proper persons to estimate the value of character, and to assess the requisite or appropriate amount of damages for an injury thereto, and unless their estimate be an exorbitant one, or such an one as at first blush would appear the offspring of malice or *308exceeding improper bias on tlie part of a jury, tlie courts have invariably refused to correct tbe verdict, by granting a new trial.(b)
~We cannot therefore interfere on this ground. The Circuit Court before which the trial was had, appears satisfied with this verdict, and it is presumed that court was fully competent, after hearing all the evidence' and seeing the witnesses and their manner of testifying, to come to a proper conclusion on this subject. Therefore, I conclude there was no sufficient ground to set aside the verdict, and grant a new trial.
Upon the motion to arrest, I am also of the opinion that the court below acted properly. The old doctrine that words spoken slanderously are. to be taken in mitiori sensu, has long since been abandoned. Words are now to be taken as the common understanding of mankind estimates them, and the jury now decide upon tlie fact as to what tlie defendant’s words do mean. The court will neither construe the words in their worst or most offensive sense, nor in their mildest sense. On this point the authorities cited by appellee’s counsel are plain and satisfactory ; to which I will add one settled nearly two hundred years ago — the case of Stevens v. Ask, Michaelmas term, 1654 ; Stile’s R. 424.(c) After verdict the court will understand the words as the jury have, if the words will bear such interpretation. Upon the whole of this case, then, we feci bound to affirm the judgment.

(a) Oldham v. Henderson, 4 Mo. R. 300, and note.


(b) This court will not reverse upon the ground of excessive damages, unless it appear that the damages are flagrantly excessive, or that the jury have been influenced by passion, prejudice or evident partiality — Kennedy v. N. Mo. R. R., 36 Mo. R. 351.


(c) See Steiber v. Wensel, 19 Mo. R. 513; Hudson v. Garner, 22 Mo. R. 423; Speaker v. McKenzie, 26 Mo. R. 255; Birch v. Benton, 26 Mo. R. 153; Weaver v. Hendrick, 30 Mo. R. 502.